380 U.S. 448 (1965)
CHICAGO & NORTH WESTERN RAILWAY CO.
v.
CHICAGO, MILWAUKEE, ST. PAUL & PACIFIC RAILROAD CO. ET AL.
No. 21.
Supreme Court of United States.
Argued November 17, 1964.
Decided April 5, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN.
John C. Danielson argued the cause for appellant. With him on the briefs was Jordan Jay Hillman.
Frank M. Long argued the cause for appellees. With him on the brief were Philip H. Porter, R. K. Merrill and Richard R. Robinson.
Solicitor General Cox, Assistant Attorney General Orrick, Lionel Kestenbaum, Robert W. Ginnane and Arthur Cerra filed a memorandum for the United States and the Interstate Commerce Commission.
PER CURIAM.
The judgment is reversed. Texas & P. R. Co. v. Gulf, C. & S. F. R. Co., 270 U. S. 266, 278.